Title: To John Adams from George Churchman, 17 January 1801
From: Churchman, George,Lindley, Jacob
To: Adams, John


Esteemed Friend
17th. of the 1st. mo. 1801

Herewith cometh the transcript of a Letter, expressing some of the last exercises & religious concern of our late valued Friend Warner Mifflin, deceased; It was written at Philadelphia in the time of awful mortality with which that City was visited in the Year 1798; We the subscribers were in company with him at that season; He opened to us his concern on the subjects hinted in the Letter, under which he seemed much affected:—Again, after being some miles on his way homewards, it appear’d the matter continued with him, as he then mention’d his desire to have the Letter copied, & forwarded by an early conveyance:—After coming to his own habitation in the Delaware State, it appears he transcribed it about half over; leaving it in that State under Care of his Wife; and being supposed to have received the infection when in the City, he was pretty soon taken with what was called, the Yellow Fever; His Illness continued about five days; He then resigning (as we believe) with Christian Calmness and Serenity, a Life which for many years, had been remarkably devoted to the service of his Maker with simplicity of heart, under a clothing of much good will to Mankind of all Classes:—His being thus removed, brought a scene of close trial on his Widow, and in part prevented a transcript of his Letter being forwarded seasonably as he intended; Which of latter time being left in our care, the perusal thereof hath revived our said Friends concern fresh in remembrance; And as we are induced to believe the sentiments to have arisen in a mind deeply humbled, and in measure, divinely illuminated, to discover those things which stand opposed to that “Righteousness which only exalteth a Nation,” we did not see it best to turn aside, or suppress those sentiments from coming (tho’ at a late hour) to thy perusal; more especially, as that unnatural, as well as disgraceful traffick in human flesh (which he hath mention’d) continues, and we fear, increases, to the wounding of humanity, and the distress of many tender minds within the United States, who are under a solemn persuasion, that the Lord Almighty, “by whom kings reign, and Princes decree Justice,” is looking for Judgment, Justice and Mercy to be extended to the meanest, and most destitute of his rational Creation: But alas, a cry, of cruelty & oppression resounds in our Land! A Land largely abounding with the Blessings of civil & religious Liberty to Multitudes! And hence a Query arises with many, Why should six hundred thousand fellow creatures continue from year to year, and from age to age, to groan, many of them under more than Egyptian oppression, without the pity and compassion due from professed Christian rulers, and men clothed with power and authority to meliorate their condition, redress their greatest Grievances, and to enter upon some plan to move towards bringing to a period the continuance of slavery on Human Beings? Is it not allowed to be an evil of great Magnitude?—
We cannot divest ourselves of a belief that unceasing endeavors to, “do justly, and love Mercy,” would meet the divine Blessing, and demonstrate with a happy influence, that disposition which can feelingly breathe the joyful Language of, “Glory to God in the highest; On Earth Peace, and good will to men:”—Such a disposition, with the Divine Protection thereon attendant, we have no doubt, would be, a more firm Basis, whereon to build our hopes for the future peace and prosperity of our Nation, than all the engines of death and destruction possible for human wisdom to invent or promote can be, whilst so great Abomination continues to exist in the Bowels of our Country; as we fully believe the Truth of that Scripture declaration, “If a man’s ways please the Lord, he will make his Enemies to be at Peace with him.”—
We hope it is with due deference, in humility and the fear of the Lord, that we take the liberty to suggest these hints, accompanying the sentiments of our deceased friend, to thy serious perusal; sincerely desiring that the God of all grace may vouchsafe to bless the barley fragments; and that thou mayst accept them in that love in which they were written: And may thy mind be animated, and divinely assisted in seeking to be replenished with the the wisdom that is from above, whereby thy steps may be directed in safety, and thou enabled to do thy proper part in encouraging Equity, Justice and righteousness towards the poor and oppressed, and in discouraging cruelty, and unrighteous Practices in the Land: This disposition in Men of upper rank, surely will ever add lustre and dignity to their Character.—
We are, with sentiments of sincere regard, thy faithful friends.—

George Churchman of Cecil County Maryland.Jacob Lindley—Chester County Pensylvania